Citation Nr: 1009757	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  00-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's grand mal seizure disorder for the 
period prior to January 22, 2004.  

2.  Entitlement to a disability evaluation in excess of 60 
percent for the Veteran's grand mal seizure disorder for the 
period on and after January 22, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had on active service from March 1971 to March 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision of the Buffalo, New York, 
Regional Office (RO) which, in pertinent part, denied an 
increased disability evaluation for the Veteran's grand mal 
seizure disorder.  In December 2005, the Board, in pertinent 
part, remanded the Veteran's claim to the RO for additional 
action.  In June 2006, the Board, in pertinent part, remanded 
the Veteran's claim to the RO for additional action.  

In September 2009, the Appeals Management Center (AMC), in 
pertinent part, granted a 60 percent evaluation for the 
Veteran's grand mal seizure disorder and effectuated the 
award as of January 22, 2004.

This appeal is REMANDED to the RO via the AMC in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
Veteran if further action is required on his part.  


REMAND

In its June 2006 Remand instructions, the Board directed 
that:

2.  Schedule the Veteran for a VA 
neurological examination to obtain a 
medical opinion concerning the current 
severity of his service-connected grand 
mal seizure disorder.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner must 
indicate whether the Veteran's grand mal 
seizure disorder is manifested by: (i) at 
least 1 major seizure in the last 6 
months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures 
weekly; (ii) averaging at least 1 major 
seizure in 4 months over the last year or 
9-10 minor seizures per week; (iii) 
averaging at least 1 major seizure in 3 
months over the last year or more than 10 
minor seizures weekly; or (iv) at least 1 
major seizure per month over the last 
year.  If deemed necessary by the 
examiner to make these important 
determinations, the examination should 
include a period of observation so that 
at least one episode of the Veteran's 
seizure disorder may be witnessed and 
described by a medical professional.  

In reviewing the report of the May 2008 VA examination for 
compensation purposes conducted in apparent accordance with 
the Board's Remand instructions, the Board observes that the 
examiner failed to indicate whether "the Veteran's grand mal 
seizure disorder is manifested by: (i) at least 1 major 
seizure in the last 6 months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures weekly; (ii) 
averaging at least 1 major seizure in 4 months over the last 
year or 9-10 minor seizures per week; (iii) averaging at 
least 1 major seizure in 3 months over the last year or more 
than 10 minor seizures weekly; or (iv) at least 1 major 
seizure per month over the last year."  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In a July 2006 written statement, the Veteran advances that 
he was afforded a December 2005 VA examination for 
compensation purposes conducted at the Syracuse, New York, VA 
Medical Center.  The report of the cited examination is not 
of record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the report of the 
December 2005 VA examination for 
compensation purposes conducted at the 
Syracuse, New York, VA Medical Center be 
associated with the claims files.  If the 
report of such examination cannot be 
located, a written statement to that 
effect should be prepared for 
incorporation into the record.  

2.  Then again schedule the Veteran for a 
VA examination for compensation purposes 
to accurately determine the current 
nature and severity of his grand mal 
seizure disorder.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should expressly state 
whether the Veteran's seizure disorder is 
manifested by: (i) at least 1 major 
seizure in the last 6 months or 2 in the 
last year, or averaging at least 5 to 8 
minor seizures weekly; (ii) averaging at 
least 1 major seizure in 4 months over 
the last year or 9-10 minor seizures per 
week; (iii) averaging at least 1 major 
seizure in 3 months over the last year or 
more than 10 minor seizures weekly; or 
(iv) at least 1 major seizure per month 
over the last year.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

3.  Then readjudicate the issues of the 
Veteran's entitlement to an evaluation in 
excess of 40 percent for the period prior 
to January 22, 2004, and an evaluation in 
excess of 60 percent for the period on 
and after January 22, 2004 for his grand 
mal seizure disorder.  If the benefits 
sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the application 
to reopen, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

